NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: ANY AND ALL FUNDS HELD IN                No.    19-56510
REPUBLIC BANK OF ARIZONA
ACCOUNTS XXXX1889, XXXX2592,                    D.C. No.
XXXX1938, XXXX2912, AND                         2:18-cv-06742-RGK-PJW
XXXX2500,
______________________________
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

 v.

JAMES LARKIN, Real Party in Interest
Defendant; JOHN BRUNST, Real Party in
Interest Defendant; MICHAEL LACEY,
Real Party in Interest Defendant; SCOTT
SPEAR, Real Party in Interest Defendant,

                Movants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                           Submitted August 11, 2020**
                              Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O'SCANNLAIN and CALLAHAN, Circuit Judges, and M. WATSON,***
District Judge.

      Appellants appeal from the district court’s denial of their self-styled “Motion

to Vacate or Modify Seizure Warrants.” Notwithstanding that title, Appellants’

motion can only be characterized as a motion for return of property under Federal

Rule of Criminal Procedure 41(g).1

      Even assuming the district court did not err in exercising jurisdiction over

the Rule 41(g) motion due to the ongoing civil forfeiture proceedings, see United

States v. United States Currency $83,310.78, 851 F.3d 1231 (9th Cir. 1988), we

have no appellate jurisdiction to review the merits of the district court’s denial.




      ***
            The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
      1
              Appellants challenged the legality of the seizure warrants under the
First, Fourth, Fifth, and Sixth Amendments. They argued their First and Fourth
Amendment rights were violated because the seized assets were proceeds of
publishing activity and were protected from pre-trial seizure by the First
Amendment or, at the very least, that the First, Fourth, and Fifth Amendments
required heightened procedural safeguards (such as a pre- or post-seizure hearing)
to justify pretrial seizure. Under the Fourth Amendment, Appellants argued the
warrant affidavits contained false statements and material omissions, entitling them
to a hearing under Franks v. Delaware, 438 U.S. 154 (1978). As to the Sixth
Amendment, they argued the seizures of untainted funds prevented them from
hiring counsel of choice. Appellants do not challenge on appeal the district court’s
findings regarding the sufficiency of the warrant or whether the seizure violated
the Sixth Amendment, focusing only on their First Amendment related arguments.

                                           2
      It is well settled in this Circuit that the test set forth in DiBella v. United

States, 369 U.S. 121 (1962), for determining appellate jurisdiction applies even

when seizure warrants are challenged under the First Amendment. Andersen v.

United States, 298 F.3d 804, 808–09 (9th Cir. 2002) (“Although DiBella and

DeMassa dealt with Fourth Amendment rights, the broad proscription against

interlocutory review that those cases establish applies with equal force to First

Amendment claims. . . . [W]e conclude that the Supreme Court would apply the

DiBella rule even to a First Amendment claim.”). And the pending criminal

proceedings mean the second DiBella factor for immediate review—that the

motion be in no way tied to a criminal prosecution in esse—is lacking here.

DiBella, 369 U.S. at 131–32; Andersen, 298 F.3d at 807–08; Bridges v. United

States, 237 F.3d 1039, 1040–41 (9th Cir. 2001); United States v. Storage Spaces

Designated Nos. 8 and 49 Located at 277 E. Douglas, Visalia, Cal., 777 F.2d

1363, 1365 (9th Cir. 1985). Thus, this Court has no jurisdiction over the

interlocutory order under 28 U.S.C. § 1291.

      Appellants’ arguments concerning 28 U.S.C. § 1292(a)(1) and the Collateral

Order Doctrine fare no better. Because Appellants do not appeal from a

preliminary injunction order, § 1292(a)(1) is inapplicable. See Andersen, 298 F.3d

at 807; DeMassa v. Nunez, 747 F.2d 1283, 1286–88 (9th Cir. 1984); United States

v. Pantelidis, 335 F.3d 226, 232–33 (3d Cir. 2003). And the Collateral Order


                                            3
Doctrine does not apply because the district court’s decision is neither final nor

separate from the merits of the criminal case. See In re Sealed Case, 716 F.3d 603,

611 (D.C. Cir. 2013); Simons v. United States, 592 F.2d 251, 252 (5th Cir. 1979);

United States v. Quintana-Aguayo, 235 F.3d 682, 684–85 (1st Cir. 2000);

Application of Leahy, 298 F.2d 233, 234 (9th Cir. 1958).

      Accordingly, this appeal is DISMISSED for lack of jurisdiction.




                                          4